J-S05033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDDIE FERRER                               :
                                               :
                       Appellant               :    No. 1068 MDA 2021

              Appeal from the PCRA Order Entered July 21, 2021
      In the Court of Common Pleas of Berks County Criminal Division at
                       No(s): CP-06-CR-0005954-2017


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                FILED: APRIL 26, 2022

       Appellant, Eddie Ferrer, appeals pro se from the July 21, 2021 Order

entered in the Berks County Court of Common Pleas dismissing his Petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

46, as untimely. After careful review, we are constrained to reverse.

       The relevant facts and procedural history are as follows. Between May

31, 2017, and August 2, 2017, a wiretap investigation revealed that Appellant

used a cell phone to communicate with several people, including David Starke,

Nelson    Rivera,    and     David    Delacruz,    regarding   buying   and   selling

methamphetamine.         The investigation resulted in the Commonwealth filing

numerous charges against Appellant and the other men.1 On August 2, 2018,

____________________________________________


1Although the Commonwealth charged the men separately, on January 16,
2018, the trial court consolidated for trial Appellant’s case with those of the
other defendants.
J-S05033-22



Appellant entered a negotiated guilty plea to Criminal Use of a Communication

Facility, Possession with Intent to Deliver a Controlled Substance, and

Conspiracy to Commit Possession with Intent to Deliver a Controlled

Substance. That same day, the trial court sentenced Appellant to a term of 5

to 10 years’ incarceration. Appellant did not file a post-sentence motion or

direct appeal from his judgment of sentence.

       On August 31, 2020, Appellant pro se filed a PCRA Petition.      In the

Petition, Appellant alleged that his plea counsel had provided ineffective

assistance and that the Commonwealth had violated his due process rights by

violating Brady v. Maryland, 373 U.S. 83 (1963), and by failing to correct

false and misleading testimony offered by witnesses at Appellant’s preliminary

hearing. Petition, 8/31/20, at ¶ 33. Appellant conceded that the Petition was

facially untimely, but asserted that it satisfied the governmental interference

and newly discovered facts exceptions to the PCRA’s time-bar. Id. at ¶ 8

(citing 42 Pa.C.S. § 9545(b)(1)(i) and (ii)).

       In support of the invocation of both exceptions, Appellant claimed that

the Commonwealth violated Brady when, notwithstanding his request for

discovery, it failed to disclose how law enforcement had identified him and his

home.2 Id. at ¶ 14. Appellant alleged that he learned of the Brady violation

on February 6, 2020, when he encountered his co-defendant David Starke in

____________________________________________


2There is nothing in the certified record supporting Appellant’s assertion that
he requested this information in discovery. This is not, however, relevant to
our analysis of the jurisdictional time bar.

                                           -2-
J-S05033-22



prison and Mr. Starke told Appellant about an expert report Mr. Starke had

commissioned in preparation of Mr. Starke’s defense.3 According to Appellant,

Daniel Rigmaiden, the mobile phone surveillance expert hired by Mr. Starke,

analyzed the discovery produced in Mr. Starke’s case and produced a report

for Mr. Starke’s use revealing that the Commonwealth had identified Appellant

using allegedly illegal search techniques.4 Id. at 14-16, 18, 20. Appellant

asserted that he could not have ascertained the contents of this report or

known that the Commonwealth had violated his due process rights with the

exercise of due diligence because the Commonwealth had suppressed the

evidence in Appellant’s case and failed to correct false or misleading testimony

offered by police at Mr. Starke’s pretrial hearing.     Id. at 22.    Appellant

concluded that, had the Commonwealth disclosed to Appellant all of the

requested pre-trial discovery, the outcome in this case, i.e., Appellant having

pleaded guilty, would have been different. Id. at 21, 23.

       The PCRA court appointed counsel. On January 11, 2021, counsel filed

a motion seeking leave to withdraw pursuant to Commonwealth v. Turner,
____________________________________________


3  Mr. Starke pleaded guilty to one count each of Criminal Use of a
Communication Facility and Possession with Intent to Deliver on November 4,
2019—more than 15 months after Appellant pleaded guilty to charges arising
from the same criminal investigation.

4 Appellant appended a copy of Mr. Rigmaiden’s report to the Petition. This
Court’s review of the report indicates that, contrary to Appellant’s
representations, Mr. Rigmaiden made no conclusions whatsoever about the
Commonwealth’s search techniques as they pertained to Appellant. In fact,
Appellant’s name does not appear anywhere in the report. The report does,
however, mention, in addition to Mr. Starke, two of Appellant’s other co-
defendants, Nelson Rivera and David Delacruz.

                                           -3-
J-S05033-22



544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988), asserting that Appellant’s Petition was untimely and did not

satisfy any of the exceptions to the PCRA’s time-bar. The PCRA court agreed

with counsel, and, on April 6, 2021, granted counsel’s motion to withdraw and

notified Appellant of its intent to dismiss his Petition as untimely pursuant to

Pa.R.Crim.P. 907. Appellant requested, and the court granted, an extension

of time to file a response to the Rule 907, but Appellant did not ultimately file

any response to the Rule 907 Notice.        On July 21, 2021, the PCRA court

dismissed Appellant’s Petition.

      In his pro se Brief, Appellant raises one issue for our review:

      Whether the PCRA court erred by failing to consider whether
      Appellant’s Petition and the report provided to the court satisfied
      the newly discovered fact exception?

Appellant’s Brief at 4.

      We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). This

Court grants great deference to the findings of the PCRA court if they are

supported by the record. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.

Super. 2007).     “Further, the PCRA court’s credibility determinations are

binding on this Court, where there is record support for those determinations.”

Commonwealth v. Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010). We

give no    such deference, however, to        the court’s    legal conclusions.

Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa. 2011).

                                      -4-
J-S05033-22



      To be eligible for relief pursuant to the PCRA, Appellant must establish,

inter alia, that his conviction or sentence resulted from one or more of the

enumerated errors or defects found in 42 Pa.C.S. § 9543(a)(2). Appellant

must also establish that the issues raised in the PCRA petition have not been

previously litigated or waived. Id. at § 9543(a)(3).

      In order to obtain relief under the PCRA, a petition must be filed within

one year from the date the judgment of sentence became final. 42 Pa.C.S. §

9545(b)(1). The PCRA’s timeliness requirements are jurisdictional in nature,

and a court may not address the merits of the issues raised if the PCRA petition

was not timely filed. Commonwealth v. Albrecht, 994 A.2d 1091, 1093

(Pa. 2010).

      As noted above, Appellant concedes that his Petition was facially

untimely, but attempted to invoke, inter alia, the timeliness exception under

Section 9545(b)(1)(ii), which requires Appellant to plead and prove “the facts

upon which the claim is predicated were unknown to the petitioner and could

not have been ascertained by the exercise of due diligence.” 42 Pa.C.S. §

9545(b)(1)(ii).

      In a recent decision, our Supreme Court reiterated that the newly-

discovered fact exception “renders a petition timely when the petitioner

establishes that [‘]the facts upon which the claim is predicated were unknown

to the petitioner and could not have been ascertained by the exercise of due

diligence.[’]” Commonwealth v. Small, 238 A.3d 1267, 1271 (Pa. 2020)

(quoting 42 Pa.C.S. § 9545(b)(1)(ii)). Our Supreme Court explained that a

                                     -5-
J-S05033-22



PCRA court must first determine “whether the facts upon which the claim is

predicated were unknown to the petitioner” based upon a circumstance-

dependent analysis of the petitioner’s knowledge. Id. at 1282-1283 (internal

quotation marks omitted). If the PCRA court concludes that the facts were

unknown, then the PCRA court must examine whether “the facts could have

been ascertained by the exercise of due diligence, including an assessment of

the petitioner’s access to public records.” Id. at 1282 (citation omitted). The

Small Court defined “due diligence” as a “flexible concept that varies with the

context of a given case[.]” Id. at 1284.

      Our Supreme Court has held that the exception set forth in Section

9545(b)(1)(ii) “does not require any merits analysis of the underlying claim.”

Commonwealth v. Bennett, 930 A.2d 1264, 1271 (Pa. 2007).

      Appellant argues that the PCRA court erroneously conducted a merits

analysis of Appellant’s Brady claim rather than considering whether Appellant

had pleaded and proved the newly discovered facts exception to the PCRA’s

time bar. Appellant’s Brief at 8-9. In support of his effort to overcome the

PCRA’s time-bar, Appellant asserted in his Petition, and reiterates in his Brief

to this Court, that Mr. Rigmaiden’s report analyzing the discovery materials

produced to Mr. Starke, known to Appellant for the first time on February 6,

2020, was the source of Appellant’s new knowledge that the Commonwealth

had failed to turn over to him similar materials in discovery and that his

counsel had been ineffective by not representing him more zealously by

pursuing this discovery. Id. at 7. See also Petition at ¶¶ 23-24, 26-27, 33.

                                     -6-
J-S05033-22



He also asserted that he could not have ascertained this new fact with the

exercise of reasonable diligence and that he filed his pro se petition on August

31, 2020, well within one year as required by 42 Pa.C.S. § 9545(b)(2).

Appellant’s Brief at 8.

       Following our review of the PCRA court’s rationale for dismissing

Appellant’s Petition as untimely, we agree with Appellant.         Our review

indicates that the PCRA court conflated the required analysis of Appellant’s

time-bar exception assertion with the merits analysis of Appellant’s Brady

claim.5 See Rule 907 Notice, 4/6/21, at 5-6 (concluding that Appellant had

failed to satisfy the newly discovered facts exception to the PCRA’s one-year

filing deadline because Appellant had waived his Brady claim by pleading

guilty, and, even if it was not waived, the Brady claim was “pure

speculation”). In failing to conduct the appropriate analysis, the PCRA court

erred. See Bennett, 930 A.2d at 1271; Commonwealth v. Cox, 146 A.3d

221, 229 (Pa. 2016) (noting the PCRA court’s error in considering the four

factors of the Section 9543(a)(2)(vi) after-discovered evidence test instead of

the two factors relevant to the Section 9545(b)(1)(ii) timeliness exception

analysis).

       We conclude that Appellant’s claim—that the report authored by Mr.

Rigmaiden alerted Appellant to the possibility that the Commonwealth had

withheld discovery information from him and the possibility that his plea
____________________________________________


5 The PCRA court did not analyze the merits of the ineffective assistance of
counsel claim raised by Appellant in his pro se Petition.

                                           -7-
J-S05033-22



counsel had been ineffective by not pursuing discovery more robustly—

satisfies the first prong of the newly discovered facts exception to the PCRA’s

time bar.

      Nevertheless, Appellant must still prove that he could not have

ascertained the facts underlying the claim with the exercise of due diligence.

“[T]he due diligence inquiry is fact-sensitive and dependent upon the

circumstances presented.” Commonwealth v. Burton, 121 A.3d 1063, 1070

(Pa. Super. 2015) (en banc).     Additionally, “due diligence requires neither

perfect vigilance nor punctilious care, but rather it requires reasonable efforts

by a petitioner, based on the particular circumstances, to uncover facts that

may support a claim for collateral relief.” Id. at 1071.

      Such a determination requires further fact-finding. Bennett, 930 A.2d

at 1274.    Thus, we remand for the PCRA court to appoint Appellant new

counsel and conduct an evidentiary hearing to “determine whether Appellant

met the ‘proof’ requirement under 42 Pa.C.S. § 9545(b)(1)(ii).” Id. If the

PCRA court determines that that Appellant acted with the requisite diligence,

we direct the PCRA court to consider the merits of the claims raised in

Appellant’s Petition.

      Order vacated. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.




                                      -8-
J-S05033-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/26/2022




                          -9-